FILED

SEP 06 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 18-110-BLG-SPW

Plaintiff,
VS.

JERMAINE DAVID RICHARDSON, ORDER

Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 77). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

DATED this 57 day of September, 2019,

Baier tb tdh init.

“SUSAN P. WATTERS
United States District Court Judge
